DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carrier et al. (US 2005/0052145).

Regarding claim 1,
Carries discloses (Fig. 2):
A motor braking mechanism (Fig. 2, 100) for electrical braking to a targeted stop of an electrically commutated motor (12, ¶0032), the motor braking mechanism (100) comprising: a braking power source (106) having a power capacity sized to brake the motor (¶0032), which power capacity is less than that for continuous driving of the motor (battery must drive motor, capacitor is there for emergency braking ¶0032); and a braking control circuitry (102, 16) for directing power from the braking power source (106) to the motor upon receipt of either of a signal that the motor has lost power (trigger is opened, ¶0032) or that braking of the motor is needed, the braking control circuitry (102, 16) configured to control provision of power from the braking power source (106) to the motor (12) to slow the motor (12, ¶0032), and the braking control circuitry (102, 16) configured to dynamically brake by shunting the motor (12) to slow the motor and to subsequently direct power from the braking power source (106) to the motor for braking the motor in a closed loop circuit (102 closes, ¶0030-¶0031) to further slow the motor via commutation (dynamically brakes motor using switch 102, controller, 26, being powered from 106, ¶0032) and subsequently, , upon recognition of a pre-defined speed reduction profile (Fig. 4A and 4B are speed reduction profiles, ¶0044), iii) bring the motor to a zero speed within a target stopping time wherein the target stopping time is based on a calculated time duration of each of the shunting and the commutation (¶0034), and wherein the braking control circuitry (102, 16) includes a switching element (16) disposable between the motor (12) and power sources (24) other than the braking power source (106, 16 is in between 24 and 12), for preventing power transfer between the motor and the power sources other than the braking power source (24, ¶0041).

Regarding claim 2,
Carries discloses (Fig. 2):
wherein the braking power source (Fig. 2, 106) has a regenerable power capacity (¶0041), and wherein the braking control circuitry (102, 16) is configured to regenerate the power capacity upon at least dynamic braking of the motor (¶0041-¶0042).

Regarding claim 3,
Carries discloses (Fig. 2):
in combination with an outdoor power equipment machine including the motor (power tool, ¶0016).
Regarding claim 4,
Carries discloses (Fig. 2):
A motor (Fig. 2, 12) driving and braking assembly (Fig. 2, 100) for controlling electrical driving of the motor (12) and electrical braking of the motor to a targeted stop  (12, ¶0032), the motor driving and braking assembly (100) comprising: a motor (12) having two or more sensors (116, senses at least one of motor speed and back EMF, which means it could be 2 sensors sensing both) for providing data relating to position of at least one of a rotor or stator of the motor (speed and back EMF both relate to the position of the rotor and stator, ¶0034); a motor driving mechanism (100, 24, 26, 28) for electrical driving of the motor (12, ¶0032), the motor driving mechanism including a primary power source (24)  and primary control circuitry (26) for controlling provision of power from the primary power source to the motor to drive the motor (via switching 28, ¶0032-¶0033); and a motor braking mechanism (102) for electrical braking of the motor (¶0033), the motor braking mechanism including a braking power source (106) and a braking control circuitry (102, 16, 26) for controlling provision of power from the braking power source (106) to the motor (12) to slow the motor (¶0032-¶0033), the braking power source (106) having a lower power capacity than the primary power source (capacitor has a lower capacity than a battery, ¶0032),
and the braking control circuitry (102, 16, 26) including a braking control portion (26) for analyzing position data from the two or more sensors of the motor (116, ¶0032-¶0033), a braking motor driving portion (102) in communication with the braking control portion (26), the braking motor driving portion (102) for directing power from the braking power source (106) to the motor (12) in a manner directed by the braking control portion (26) for braking the motor in a closed loop circuit (¶0032), and a braking power conversion portion (102) for switching power at two or more different elements of the motor (shunts motor at both ends of motor) and configured to enable shunting of the motor (¶0032), wherein the braking control portion (26) is configured to direct the braking power conversion portion (102) to cause shunting of the motor (12, ¶0032), wherein the braking control portion (26) is configured to cause the braking power conversion portion (102) to stop shunting and wherein the braking control portion (26) also is configured to direct closed loop braking of the motor using the braking power source (106) to further slow the motor via commutation after the shunting (after shunting, the switch is open which disconnects the power source via the trigger, ¶0032),  and wherein the braking control portion is configured to achieve a zero speed of the motor within a target stopping time based
on a calculated time duration of each of the shunting and the commutation (¶0032-¶0034).

Regarding claim 5,
Carries discloses (Fig. 2):
wherein the braking control circuitry (Fig. 2, 102, 26) includes both a motor driver (102)  and a logic element (26, a controller is a logic element, ¶0032).

Regarding claim 6,
Carries discloses (Fig. 2):
wherein the motor driver (Fig. 2, 102) and logic element (26) are integrated into a single circuit component (14, ¶0005).

Regarding claim 7,
Carries discloses (Fig. 2):
wherein the control circuitry (fig. 2, 26) of the motor driving mechanism (28) includes a primary control portion (26) for analyzing the positional data from the two or more sensors of the motor (116, ¶0034), a primary motor driving portion (28) in communication with the primary control portion (26, ¶0032), the primary motor driving portion (28) for directing power from the primary power source (24) to the motor (12) in a manner directed by the primary control portion (26) to drive the motor (via 28, ¶0032), and a primary power conversion portion (28, 102) for switching power at two or more different elements of the motor (switches across terminals and downstream of motor, ¶0032-¶0033).

Regarding claim 8,
Carries discloses (Fig. 2):
wherein the braking power source (Fig. 2, 106) is a regenerable energy storage source (capacitor can be recharged, 106, ¶0032), and wherein the braking control circuitry (102, 16, 26) is configured to regenerate the power capacity of the braking power source (106) upon at least active braking of the motor (12, ¶0032-¶0033).

Regarding claim 9,
Carries discloses (Fig. 2):
wherein the braking power conversion portion (Fig. 2, 102) includes one or more switching elements (102) configured to cause the shunting of the motor upon direction of the braking control portion (26, ¶0033).

Regarding claim 10,
Carries discloses (Fig. 2):
wherein the braking power conversion portion (Fig. 2, 102) includes a rectifier (a reverse conducting diode which lets current flow back one way, ¶0032).

Regarding claim 11,
Carries discloses (Fig. 2):\
wherein the motor braking mechanism further (Fig. 2, 102) includes a switching element for disconnecting the primary power source from the motor (done via trigger, 16, ¶0032).

Regarding claim 12,
Carries discloses (Fig. 2):
wherein the braking power circuitry (102) is electrically disposed to be powered only by the braking power source (106, ¶0032).

Regarding claim 13,
Carries discloses (Fig. 2):
in combination with an outdoor power equipment machine (power tool, ¶0003), the motor being used to drive movement of an aspect of the outdoor power equipment machine (power tool, ¶0003).

Regarding claim 14,
Carries discloses (Fig. 2):
A method of braking a motor of an outdoor power equipment machine (¶0003), the method comprising: disconnecting a primary power source (Fig. 2, 24) for driving the motor (12) from continued power transfer to the motor (via 16, ¶0032); dynamically braking the motor via one or more switching elements (102) of a power conversion portion (102) of a motor braking circuitry (102, ¶0032);  subsequent to the dynamic braking, actively braking the motor (32) via the motor braking circuitry (102, 26, 16) powered by a braking power source (106) having a power capacity less (capacitor has less capacity than battery)  than that of the primary power source (24, ¶0032-¶0033), and subsequent to the active braking, using active position control to bring the motor to a zero  speed without reversing a direction of the motor, within a target stopping time (¶0032-¶0034),  wherein the target stopping time is based on a calculated time duration of each of the dynamic braking and the active braking (¶0034).

Regarding claim 15,
Carries discloses (Fig. 2):
wherein the disconnecting of the primary power source (Fig. 2, 24) is provided by active disconnecting of a switching element (16) of the motor braking circuitry (26, 16, 102).

Regarding claim 16,
Carries discloses (Fig. 2):
wherein the motor braking circuitry (Fig. 2, 102, 16, 26)is electrically disposed to be powered only by the braking power source (106, ¶0032).

Regarding claim 17,
Carries discloses (Fig. 2):
wherein the power conversion portion includes a rectifier (104, freewheeling diode, ¶0032) or an inverter (102, ¶0032).

Regarding claim 18,
Carries discloses (Fig. 2):
wherein the dynamic braking is used to slow the motor to at least 30% of the speed of the motor prior to the dynamic braking (can stop motor which would be at least 30%, ¶0032).

Regarding claim 19,
Carries discloses (Fig. 2):
wherein the duration of dynamic braking is greater than the duration of active braking (¶0032).

Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-19, applicant argues that Carrier does not discloses “upon recognition of a pre-defined speed reduction profile” and that Carrier does not disclose a target stopping time, however, in ¶0032-¶0034, the target stopping time is taught, specifically in ¶0034, carrier teaches how “ Controller 26 can be configured to provide pulsating output signals at output 112 to control the braking speed and braking current. For example, a free running pulsating signal can be provided, such as a pulse width modulated signal having a set frequency and duty cycle. Controller 26 can be configured to sense motor speed and/or back EMF and vary the frequency, duty cycle, or both of a pulse width modulated output signal output at output 112 in response thereto. In this aspect of the invention, controller 26 includes an input 114 coupled to a sensor 116 that senses at least one of motor speed and back EMF of motor 12. Controller 26 then utilizes the sensed input to control braking of motor 12 by varying at least one of the frequency and duty cycle of the pulse width modulated signal output by controller 26 at output 112. Controller 26 can also be configured to provide a square wave output signal (e.g., a pulse width modulated signal having a 50-50 duty cycle) or a sine wave.”
And then teaches the speed reduction profile in figs. 4A and 4b.
As such, examiner is maintaining the 102 rejection of claims 1-19.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./               Examiner, Art Unit 2846                                                                                                                                                                                         

/MUHAMMAD S ISLAM/               Primary Examiner, Art Unit 2846